United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                                       June 30, 2017

                                           Before

                              WILLIAM J. BAUER, Circuit Judge

                              JOEL M. FLAUM, Circuit Judge

                              MICHAEL S. KANNE, Circuit Judge


No. 16-4254

UNITED STATES OF AMERICA,                           Appeal from the United States
                  Plaintiff-Appellee,               District Court for the Northern District of
                                                    Indiana, South Bend Division.
      v.
                                                    No. 3:15-cr-00048-JD-MGG-1
VINCENT JONES,
                    Defendant-Appellant.            Jon E. DeGuilio,
                                                       Judge.


                                        ORDER

  The opinion issued on June 28, 2017, in connection with the above-referenced case, is
AMENDED as follows:

   Page 6, first paragraph under the heading Discussion, line 5: the word “in” should be
   inserted after the word “wrong.”

   Page 10, footnote 1, is completely replaced with the following language: “For purposes of
   argument, we will assume that the gun safes were closed, and thus the officers could not
   have observed the guns in plain view.”